FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of November HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ HSBC HOLDINGS PLC 10 November 2015 Notification of Transactions by Persons Discharging Managerial Responsibilities ("PDMRs") and Connected Persons This announcement is made in accordance with DTR 3.1.2 R and 3.1.4 R(1)(a). On 9 November, awards (the "Awards") of US$0.50 ordinary shares (the "Shares") in HSBC Holdingsplc (the "Company") were granted under the HSBC fixed pay allowance arrangements. Awards comprise part of the relevant employees' fixed remuneration for 2015. The awards were made in London and are based upon the closing Share price on the London Stock Exchange on 6November of £5.2780. Individual tax liabilities in respect of the vesting of the Awards were satisfied in cash. The number of Shares received by the Directors and other PDMRs named below is therefore net of tax. The Awards vest in full on the date of grant. 20 per cent of the Shares issued on the vesting of each Award are subject to retention until March 2016, with the remaining 80 per cent subject to retention until March 2021. Directors Name Number of Shares vested Stuart Gulliver Iain Mackay Marc Moses Other PDMRs Name Number of Shares vested Samir Assaf Peter Boyles Patrick Burke asSimon Cooper John Flint Pierre Goad Pam Kaur Stuart Levey Andy Maguire Peter Wong For any queries related to this notification please contact: Nickesha Graham-Burrell, Senior Assistant Company Secretary on +44 (0)20 7992 3633. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:10 November 2015
